 

$250,000,000

 

NorthWestern Corporation

 

6.34% First Mortgage Bonds due 2019

 

 

PURCHASE AGREEMENT

 

 

 

March 23, 2009

 

 

BANC OF AMERICA SECURITIES LLC

J.P. MORGAN SECURITIES INC.,

As Representatives of the Several Purchasers,

    c/o J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017

 

Dear Sirs:

 

1. Introductory. NorthWestern Corporation, a Delaware corporation (the
“Company”), proposes, subject to the terms and conditions stated herein, to
issue and sell to the several initial purchasers named in Schedule A hereto (the
“Purchasers”) U.S. $250,000,000 principal amount of its 6.34% First Mortgage
Bonds due 2019 (“Offered Securities”). The United States Securities Act of 1933,
as amended, is herein referred to as the “Securities Act”.

 

The Offered Securities are to be issued under the Mortgage and Deed of Trust,
dated as of October 1, 1945, of the Company (as successor to NorthWestern
Energy, L.L.C., in turn successor to The Montana Power Company) to The Bank of
New York Mellon (formerly The Bank of New York) (as successor to Guaranty Trust
Company of New York), as corporate trustee (the “Trustee”), and Ming Ryan (as
indirect successor to Arthur E. Burke), as individual trustee, as amended and
supplemented by various instruments including the supplemental indenture, to be
dated as of the Closing Date (as defined herein) (the “Supplemental Indenture”),
establishing the terms of the Offered Securities, such Mortgage and Deed of
Trust, as so amended and supplemented, being hereinafter called the “Mortgage”.

 

The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement, to be dated as of the Closing Date, among the
Company and the Purchasers (the “Registration Rights Agreement”), pursuant to
which the Company will agree to file a registration statement with the
Securities and Exchange Commission (the “Commission”) registering an exchange
offer or the resale of the Offered Securities under the Securities Act.

 

The Company hereby agrees with the several Purchasers as follows:

 

2. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the several Purchasers that:

 

(a)            A preliminary offering circular (the “Preliminary Offering
Circular”) dated March 23, 2009 relating to the Offered Securities and a final
offering circular (the “Final Offering Circular”) disclosing the offering price
and other terms of the Offered Securities, dated as of the date of this
Agreement (even if finalized and issued subsequent to the date of this
Agreement) have been or will be prepared by the Company. “General Disclosure
Package” means the Preliminary Offering Circular, together with any Issuer Free
Writing Communication (as hereinafter defined) existing at the Applicable Time
(as hereinafter defined) and the other information which is intended for general
distribution to prospective investors, as evidenced by it being specified in
Schedule C to this Agreement (including the term sheet listing the final terms
of the Offered Securities and their offering, included in Schedule D to this
Agreement, which is referred to as the “Terms Communication”). “Applicable Time”
means 1:30 pm (New York City time) on the date of this Agreement or such other
time as may be agreed upon by the parties hereto. As of the date of this
Agreement and at all times subsequent thereto up to the Closing Date, the Final
Offering Circular does not and will not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. At the Applicable Time and at all times subsequent thereto
up to the Closing Date, neither (i) the General Disclosure Package, nor (ii) any
individual Supplemental Marketing Material (as hereinafter defined), when
considered together with the General Disclosure Package, included or will
include any untrue statement of a material fact or omitted or will omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
preceding two sentences do not apply to statements in or omissions from the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material based upon written information furnished to the
Company by any Purchaser through Banc of America Securities LLC or J.P. Morgan
Securities Inc. (collectively, the “Representatives”) specifically for use
therein, it being understood and agreed that the only such information is that
described as such in Section 8(b) hereof. On the date of this Agreement, the
Company’s Annual Report on Form 10-K most recently filed with the Commission and
all subsequent reports (collectively, the “Exchange Act Reports”) which have
been filed by the Company with the Commission or sent to holders pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) do not include
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. Such documents, when they were filed
with the Commission, conformed in all material respects to the requirements of
the Exchange Act and the rules and regulations of the Commission thereunder. All
references herein to the Preliminary Offering Circular, General Disclosure
Package and Final Offering Circular shall be deemed to mean and include the
Exchange Act Reports filed prior to the Applicable Time and incorporated by
reference in the Preliminary Offering Circular, General Disclosure Package or
Final Offering Circular (as the case may be), and all references herein to the
terms “amend,” “amendment,” or “supplement” with respect to the Final Offering
Circular shall be deemed to mean and include all information filed under the
Exchange Act after the Applicable Time and incorporated by reference in the
Final Offering Circular.

 

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Offered Securities and is made by means
other than the Preliminary Offering Circular or the Final Offering Circular.
“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
including the Terms Communication, in the form retained in the Company’s records
and included in Schedule C to this Agreement. “Supplemental Marketing Material”
means any Issuer Free Writing Communication other than any Issuer Free Writing
Communication specified in Schedule C to this Agreement.

 

(b)            The Company has been duly incorporated and is an existing
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the General Disclosure Package and the Final Offering
Circular; and the Company is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except where the failure so to qualify or to be in good standing would not,
individually or in the aggregate, result in a material adverse effect on the
condition (financial or other), business, properties or results of operations of
the Company and its subsidiaries taken as a whole (“Material Adverse Effect”).

 

(c)            The Company has no “significant subsidiaries” (as such term is
defined in Rule 1-02 of Regulation S-X).

 

(d)            The Mortgage has been duly authorized by the Company and, when
the Supplemental Indenture has been duly executed and delivered by the Company
and assuming the due authorization, execution and delivery of the Supplemental
Indenture by the Trustee, will constitute a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except to
the extent that enforcement of the lien thereof may be limited by the effect of
certain laws of the jurisdictions in

 

 

2

 

 



 

which the physical properties covered thereby are located upon the remedies
provided in the Mortgage, which limitations, however, do not make the remedies
afforded inadequate for the realization of the benefits of the security provided
by the Mortgage, and except as enforceability of such lien may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights, and except that the availability
of the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding thereof may be brought).

 

(e)            The Offered Securities have been duly authorized by the Company
and, when delivered and paid for pursuant to this Agreement on the Closing Date,
will be duly executed, authenticated, issued and delivered, and will constitute
valid and binding obligations of the Company, entitled to the benefits of the
security provided by the lien of the Mortgage (except to the extent that
enforceability of such lien may be limited by the effect of certain laws of the
jurisdictions in which the physical properties covered thereby are located upon
the remedies provided in the Mortgage, which limitations, however, do not make
the remedies afforded inadequate for the realization of the benefits of the
security provided by the Mortgage, and except as enforceability of such lien may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights, and except that the
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding thereof may
be brought).

 

(f)            The Mortgage (excluding the Supplemental Indenture) constitutes,
and the Mortgage, when the Supplemental Indenture shall have been duly filed for
recording and recorded, will constitute, a valid and enforceable first mortgage
lien for the equal and proportionate security of the first mortgage bonds issued
or to be issued thereunder, upon substantially all of the physical properties
and franchises of the Company which are specifically described therein as
subject to the lien thereof and which are used or useful in the conduct of the
Company’s utility business in Montana and Wyoming, free from all prior liens,
charges or encumbrances (other than Excepted Encumbrances (as defined in the
Mortgage); and other than, in the case of property acquired after the date of
the original execution and delivery of the Mortgage, vendors’ liens, purchase
money mortgages and any other liens thereon at the time of acquisition thereof)
(except to the extent that enforceability of such lien may be limited by the
effect of certain laws of the jurisdictions in which the physical properties
covered thereby are located upon the remedies provided in the Mortgage, which
limitations, however, do not make the remedies afforded inadequate for the
realization of the benefits of the security provided by the Mortgage, and except
as enforceability of such lien may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights, and except that the availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought); and the after-acquired
property clause in the Mortgage subjects to the lien thereof all after-acquired
utility property of the Company’s utility business in Montana and Wyoming as
provided therein (except such thereof as is expressly excepted from the lien of
the Mortgage). For the avoidance of doubt, due to the release of the Company’s
ownership interest in the Colstrip Unit 4 coal-fired generating plant from the
lien of the Mortgage in 1985, such interest is not, and has not been since such
time, subject to the lien of the Mortgage.

 

(g)            The Mortgage (excluding the Supplemental Indenture and including
any necessary related financing statements) has been filed and recorded wherever
and to the extent necessary to perfect the lien thereof upon the properties now
owned by the Company and intended to be subject thereto; all fees or taxes in
connection therewith have been paid and no other filing or recordation is
presently necessary in order to perfect the lien of the Mortgage on such
properties.

 

(h)            No filing or recording of the Supplemental Indenture is necessary
to perfect the lien of the Mortgage upon the properties now owned by the Company
and intended to be subject thereto or to extend such lien for the benefit of the
Offered Securities to be issued thereunder; no re-recording or refiling of the
Mortgage or any other instruments or documents (except for periodic filings
which extend the effectiveness of financing statements) is required to preserve
and protect the lien of the Mortgage; and under the present laws of the states
in which the property intended to be subject to the lien of the Mortgage is
located, no further supplemental indentures or other instruments or documents
are required to be executed, filed and/or recorded to extend the lien of the
Mortgage to after-acquired property; however, the Company is required by the
terms of the Mortgage to promptly record and file the Supplemental Indenture.

 

 

3

 

 

 



 

 

(i)            The Company has good and marketable title to all properties owned
by it which are subject to the Mortgage, subject only (a) to the lien of the
Mortgage, (b) to Excepted Encumbrances and (c) to minor exceptions and defects
which do not, in the aggregate, materially interfere with the use by the Company
of such properties for the purposes for which they are held, materially detract
from the value of said properties or in any material way impair the security
afforded by the Mortgage; and such properties constitute and comprise
substantially all of the utility properties directly owned by the Company in the
States of Montana and Wyoming.

 

(j)            The descriptions of the Offered Securities, the Mortgage and the
Registration Rights Agreement in the General Disclosure Package and the Final
Offering Circular are accurate in all material respects.

 

(k)            Except as disclosed in the General Disclosure Package and the
Final Offering Circular, there are no contracts, agreements or understandings
between the Company and any person that would give rise to a valid claim against
the Company or any Purchaser for a brokerage commission, finder’s fee or other
like payment.

 

(l)            No consent, approval, authorization, or order of, or filing with,
any governmental agency or body or any court is required for the consummation of
the transactions contemplated by this Agreement, the Registration Rights
Agreement or the Mortgage in connection with the issuance and sale of the
Offered Securities by the Company except for filings with or the orders of (i)
the Commission declaring the Exchange Offer Registration Statement or, if
required, the Shelf Registration Statement (each as defined in the Registration
Rights Agreement) effective, (ii) the Montana Public Service Commission
(“MPSC”), (iii) the Federal Energy Regulatory Commission (“FERC”), or as may
otherwise be required under state securities laws or as have already been
obtained.

 

(m)            The execution, delivery (or assumption) and performance of this
Agreement, the Mortgage and the Registration Rights Agreement and the issuance
and sale of the Offered Securities and compliance with the terms and provisions
thereof will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, (i) any statute, any rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company or any subsidiary of the Company
or any of their properties, or (ii) any agreement or instrument to which the
Company or any such subsidiary is a party or by which the Company or any such
subsidiary is bound or to which any of the properties of the Company or any such
subsidiary is subject, or (iii) the charter or by-laws of the Company or any
such subsidiary, except, in the case of (i) and (ii) above, for breaches or
violations that would not, individually or in the aggregate, have a Material
Adverse Effect, and the Company has full power and authority to authorize, issue
and sell the Offered Securities as contemplated by this Agreement.

 

(n)            The Company has all the requisite corporate power and authority
to execute, deliver and perform its obligations under this Agreement and the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by the Company.

 

(o)            On the date hereof, the authorized, issued and outstanding
capital stock of the Company is as set forth in the General Disclosure Package
and the Final Offering Circular in the column entitled “Actual” under the
caption “Capitalization” (except for subsequent issuances, if any, pursuant to
reservations, agreements or employee benefit plans referred to in the General
Disclosure Package and the Final Offering Circular). The shares of issued and
outstanding capital stock of the Company on the date hereof and on the Closing
Date have been, and will be, duly authorized and validly issued and are, and
will be, fully paid and non-assessable; none of the outstanding shares of
capital stock of the Company on the date hereof and on the Closing Date was, or
will have been, issued in violation of the preemptive or other similar rights of
any securityholder of the Company.

 

(p)            The Company and its subsidiaries possess adequate certificates,
licenses, approvals, franchises, authorizations or permits (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary to conduct the business now
operated

 

 

4

 

 



 

by them, except where the failure to have such Governmental Licenses would not,
individually or in the aggregate, have a Material Adverse Effect; and have not
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses that, if determined adversely to the Company or
any of its subsidiaries, would individually or in the aggregate result in a
Material Adverse Effect.

 

(q)            Except as disclosed in the General Disclosure Package and the
Final Offering Circular, no labor dispute with the employees of the Company or
any subsidiary exists or, to the knowledge of the Company, is imminent that
would have a Material Adverse Effect.

 

(r)            The Company and its subsidiaries own, possess or can acquire on
reasonable terms, adequate trademarks, trade names and other rights to
inventions, know-how, patents, copyrights, confidential information and other
intellectual property (collectively, “intellectual property rights”) necessary
to conduct the business now operated by them, or presently employed by them
except in cases in which the failure to own or possess such intellectual
property rights would not, individually or in the aggregate, have a Material
Adverse Effect, and have not received any notice of infringement of or conflict
with asserted rights of others with respect to any intellectual property rights
that, if determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect.

 

(s)            Except as disclosed in the General Disclosure Package and the
Final Offering Circular or would not, singly or in the aggregate, result in a
Material Adverse Effect, (A) neither the Company nor any of its subsidiaries is
in violation of any federal, state, local or foreign statute, any rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “environmental
laws”); and (B) to the knowledge of the Company there are no pending or
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any environmental laws against the
Company or any of its subsidiaries.

 

(t)            Except as disclosed in the General Disclosure Package and the
Final Offering Circular, there are no pending actions, suits or proceedings
against or affecting the Company, any of its subsidiaries or any of their
respective properties that, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect, or would materially and adversely affect the ability of the Company to
perform its obligations under the Mortgage, this Agreement or the Registration
Rights Agreement, to issue and deliver the Offered Securities; and to the
knowledge of the Company no such actions, suits or proceedings have been
threatened.

 

(u)            The FERC has issued an appropriate order or orders with respect
to the issuance and sale of the Offered Securities in accordance with this
Agreement (the “FERC Order”); the FERC Order is in full force and effect and the
issuance of the Offered Securities pursuant to this Agreement is in conformity
with the terms of the FERC Order.

 

(v)             The MPSC has issued an appropriate order or orders with respect
to the issuance and delivery of the Offered Securities in accordance with this
Agreement and the Mortgage (the “MPSC Order”); the MPSC Order is in full force
and effect and the issuance and delivery of the Offered Securities pursuant to
this Agreement is in conformity with the terms of the MPSC Order.

 

(w)            Deloitte & Touche LLP, who audited the financial statements of
the Company incorporated by reference in the General Disclosure Package and the
Final Offering Circular, is an independent registered public accounting firm
with respect to the Company within the meaning of the Securities Act and the
applicable published rules and regulations thereunder (“Rules and Regulations”)

 

(x)            The financial statements incorporated by reference in the General
Disclosure Package and the Final Offering Circular present fairly in all
material respects the financial position of the Company and its consolidated
subsidiaries as of the dates shown and their results of operations and cash
flows for the periods shown, and, except as otherwise disclosed in the General
Disclosure Package and the Final Offering Circular, such financial statements
have been prepared in conformity with the generally accepted accounting
principles

 

 

 

5

 

 

 



 

in the United States applied on a consistent basis (except that the unaudited
financial statements may be subject to normal year-end adjustments) throughout
the periods involved; and the assumptions used in preparing the pro forma
financial statements included in the General Disclosure Package and the Final
Offering Circular, if any, provide a reasonable basis for presenting the
significant effects directly attributable to the transactions or events
described therein, the related pro forma adjustments give appropriate effect to
those assumptions and the pro forma columns therein reflect the proper
application of those adjustments to the corresponding historical financial
statement amounts.

 

(y)            Since the date of the latest audited financial statements
incorporated by reference in the General Disclosure Package and the Final
Offering Circular, except as disclosed in the General Disclosure Package and the
Final Offering Circular, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or other), business, properties or results of operations of
the Company and its subsidiaries taken as a whole, and, except as disclosed in
or contemplated by the General Disclosure Package and the Final Offering
Circular, there has been no dividend or distribution of any kind declared, paid
or made by the Company on any class of its capital stock.

 

(z)            The Company is subject to the reporting requirements of either
Section 13 or Section 15(d) of the Securities Exchange Act of 1934 and files
reports with the Commission on the Electronic Data Gathering, Analysis, and
Retrieval (EDGAR) system.

 

(aa)            The Company is not an open-end investment company, unit
investment trust or face-amount certificate company that is or is required to be
registered under Section 8 of the United States Investment Company Act of 1940,
as amended (the “Investment Company Act”); and the Company is not and, after
giving effect to the offering and sale of the Offered Securities and the
application of the proceeds therefrom as described in the General Disclosure
Package and the Final Offering Circular, will not be required to be so
registered under the Investment Company Act.

 

(bb)            No securities of the same class (within the meaning of
Rule 144A(d)(3) under the Securities Act) as the Offered Securities are listed
on any national securities exchange registered under Section 6 of the Exchange
Act or quoted in a U.S. automated inter-dealer quotation system.

 

(cc)            Subject to the accuracy of the representations and warranties
and the due performance of the agreements of the Purchasers in Section 4 of this
Agreement (including, without limitation, the transfer restrictions referred to
therein), the offer, sale and delivery of the Offered Securities to the
Purchasers in the manner contemplated by this Agreement and the General
Disclosure Package and the Final Offering Circular and the initial resale of the
Offered Securities by the Purchasers in the manner contemplated in the Offering
Document and this Agreement, do not require registration under the Securities
Act, and the Supplemental Indenture does not require qualification under the
United States Trust Indenture Act of 1939, as amended (the “Trust Indenture
Act”).

 

(dd)            Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf (i) has, within the six-month period prior to the
date hereof, offered or sold in the United States or to any U.S. person (as such
terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act or (B)
with respect to any such securities sold in reliance on Rule 903 of Regulation S
(“Regulation S”) under the Securities Act, by means of any directed selling
efforts within the meaning of Rule 902(c) of Regulation S. The Company, its
affiliates and any person acting on its or their behalf have complied and will
comply with the offering restrictions requirement of Regulation S in connection
with the offering of the Offered Securities outside the United States. The
Company has not entered and will not enter into any contractual arrangement with
respect to the distribution of the Offered Securities except for this Agreement.

 

(ee)            The entities listed on Schedule B hereto are the only
subsidiaries (within the meaning of Rule 405 under the Securities Act), direct
or indirect, of the Company.

 

 

 

6

 

 

 



 

 

(ff)            The Exchange Securities (as defined in the Registration Rights
Agreement) have been duly authorized by the Company, and when executed,
authenticated, issued and delivered in the manner provided for in the Mortgage
and the Registration Rights Agreement, the Exchange Securities will constitute
valid and binding obligations of the Company entitled to the benefits of the
Mortgage (except to the extent that enforceability of such lien may be limited
by the effect of certain laws of the jurisdictions in which the physical
properties covered thereby are located upon the remedies provided in the
Mortgage, which limitations, however, do not make the remedies afforded
inadequate for the realization of the benefits of the security provided by the
Mortgage, and except as enforceability of such lien may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights, and except that the availability
of the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding thereof may be brought).

 

(gg)            The Registration Rights Agreement has been duly authorized by
the Company and when the Registration Rights Agreement has been duly executed
and delivered by the Company (assuming the due authorization, execution and
delivery by the Purchasers), the Registration Rights Agreement will be a valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law) or an implied covenant of good
faith and fair dealing, and except that rights to indemnification thereunder may
be limited by federal or state securities laws or public policy thereto.

 

(hh)            Neither the Company nor any of its subsidiaries is in violation
of its respective charter or by-laws or other governance documents or in default
in the performance of any obligation, agreement, covenant or condition contained
in any indenture, loan agreement, mortgage, lease or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries or their respective property is
bound, which, individually or in the aggregate, would have a Material Adverse
Effect.

 

(ii)            There are no contracts or agreements between the Company and any
person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company or to require the Company to include such securities with the
Exchange Securities registered pursuant to any Exchange Offer Registration
Statement.

 

(jj)            Neither the Company nor any of its subsidiaries nor any agent
thereof acting on the behalf of them has taken, and none of them will take, any
action that might cause this Agreement or the issuance or sale of the Offered
Securities to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.

 

(kk)            No “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436(g)(2) under the Securities Act (i)
has imposed (or has informed the Company that it is considering imposing) any
condition (financial or otherwise) on the Company in order for the Company to
maintain a rating of at least as high as any rating of the Offered Securities
assigned to the Company as of the date hereof, or (ii) has indicated to the
Company that it is considering (a) the downgrading, suspension, or withdrawal
of, or any review for a possible downgrading in any rating so assigned or (b)
any negative change in the outlook for any rating of the Offered Securities.

 

(ll)            The sale of the Offered Securities pursuant to Regulation S is
not part of a plan or scheme to evade the registration provisions of the
Securities Act.

 

(mm)         The Company maintains and will maintain “disclosure controls and
procedures” (as defined in Rules 13a-15 and 15d-15(e) of the Exchange Act)
reasonably designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported in accordance with the Exchange Act
and the rules and regulations

 

 

 

7

 

 

 



 

thereunder. The Company has carried out and will carry out evaluations, under
the supervision and with the participation of the Company’s principal executive
and principal financial officers, of the effectiveness of the Company’s
disclosure controls and procedures in accordance with Rule 13a-15 of the
Exchange Act.

 

Any certificate signed by any officer of the Company or any of its subsidiaries
delivered to the Purchasers or to counsel for the Purchasers in connection with
this Agreement shall be deemed a representation and warranty by the Company, to
the Purchasers as to the matters covered thereby.

 

3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company agrees to sell to each
Purchaser, and each Purchaser agrees, severally and not jointly, to purchase
from the Company, the principal amount of Offered Securities set forth in
Schedule A to this Agreement opposite the name of such Purchaser at the price
set forth in Schedule A to this Agreement.

 

The Company will deliver against payment of the purchase price the Offered
Securities in the form of one or more permanent global securities in definitive
form (the “Global Securities”) deposited with the Trustee as custodian for The
Depository Trust Company (“DTC”) and registered in the name of Cede & Co., as
nominee for DTC. Interests in any permanent Global Securities will be held only
in book-entry form through DTC, except in the limited circumstances described in
the General Disclosure Package and the Final Offering Circular. Payment for the
Offered Securities shall be made by the Purchasers in Federal (same day) funds
by official check or checks or wire transfer to an account at a bank acceptable
to the Representatives drawn to the order of the Company at the office of Dewey
& LeBoeuf LLP at 1301 Avenue of the Americas, New York, New York at 10:00 A.M.
(New York time), on March 26, 2009, or at such other time not later than seven
full business days thereafter as the Representatives and the Company determine,
such time being herein referred to as the “Closing Date”, against delivery to
the Trustee as custodian for DTC of the Global Securities representing all of
the Securities. The Global Securities will be made available for checking at the
above office of Dewey & LeBoeuf LLP, at least 24 hours prior to the Closing
Date.

 

4. Representations by Purchasers; Resale by Purchasers.  (a)   Each Purchaser
severally represents and warrants to the Company that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act.

 

(b) Each Purchaser severally acknowledges that the Offered Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Purchaser severally
represents and agrees that it has offered and sold the Offered Securities, and
will offer and sell the Offered Securities only in accordance with Rule 903 or
Rule 144A under the Securities Act (“Rule 144A”). Accordingly, neither such
Purchaser nor its affiliates, nor any persons acting on its or their behalf,
have engaged or will engage in any directed selling efforts with respect to the
Offered Securities, and such Purchaser, its affiliates and all persons acting on
its or their behalf have complied and will comply with the offering restrictions
requirement of Regulation S and Rule 144A.

 

(c) Each Purchaser severally agrees that it and each of its affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for any such arrangements with the
other Purchasers or affiliates of the other Purchasers or with the prior written
consent of the Company.

 

(d) Each Purchaser severally agrees that it and each of its affiliates will not
offer or sell the Offered Securities in the United States by means of any form
of general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act, including, but not limited to (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising. Each Purchaser severally agrees, with respect to resales made in
reliance on Rule 144A of any of the Offered Securities, to deliver either with
the confirmation of such resale or otherwise prior to settlement of such resale
a notice to the effect that the resale of such Offered Securities has been made

 

 

 

8

 

 

 



 

in reliance upon the exemption from the registration requirements of the
Securities Act provided by Rule 144A.

 

(e) Each of the Purchasers severally represents and agrees that:

(i)                (A) it has not offered or sold and prior to the expiry of a
period of six months from the Closing Date, will not offer or sell any Offered
Securities to persons in the United Kingdom except to persons whose ordinary
activities involve them in acquiring, holding, managing or disposing of
investments (as principal or agent) for the purposes of their businesses or
otherwise in circumstances which have not resulted and will not result in an
offer to the public in the United Kingdom within the meaning of the Public
Offers of Securities Regulations 1995; (B) it has only communicated or caused to
be communicated and will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
section 21 of the Financial Services and Markets Act 2000 (the “FSMA”)) received
by it in connection with the issue or sale of any Offered Securities in
circumstances in which section 21(1) of the FSMA does not apply to the Issuer;
and (C) it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Offered Securities
in, from or otherwise involving the United Kingdom; and

(ii)               in relation to each Member State of the European Economic
Area that has implemented the Prospectus Directive (each, a “Relevant Member
State”), with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”), it has not made and will not make an offer of the Offered
Securities to the public in that Relevant Member State prior to the publication
of a prospectus in relation to the Offered Securities that has been approved by
the competent authority in that Relevant Member State or, where appropriate,
approved in another Relevant Member State and notified to the competent
authority in that Relevant Member State, all in accordance with the Prospectus
Directive, except that it may, with effect from and including the Relevant
Implementation Date, make an offer of the Offered Securities to the public in
that Relevant Member State at any time:

(A)           to legal entities that are authorized or regulated to operate in
the financial markets or, if not so authorized or regulated, whose corporate
purpose is solely to invest in securities;

(B)           to any legal entity that has two or more of (1) an average of at
least 250 employees during the last financial year, (2) a total balance sheet of
more than €43,000,000 and (3) an annual net turnover of more than €50,000,000,
as shown in its last annual or consolidated accounts;

(C)           to fewer than 100 natural or legal persons (other than qualified
investors as defined in the Prospectus Directive) subject to obtaining the prior
consent of the Representatives for any such offer; or

(D)          in any other circumstances falling within Article 3(2) of the
Prospectus Directive;

provided that no such offer of the Offered Securities shall result in a
requirement by the Company or any Initial Purchaser of a prospectus pursuant to
Article 3 of the Prospectus Directive.

For the purposes of this representation, the expression “an offer of Offered
Securities to the public” in any Relevant Member State means the communication
in any form and by any means of sufficient information on the terms of the offer
and the Offered Securities to be offered so as to enable an investor to decide
to purchase or subscribe the Offered Securities, as the same may be varied in
that Relevant Member State by any measure implementing the Prospectus Directive
in that Relevant Member State and the expression “Prospectus Directive” means
Directive 2003/71/EC and includes any relevant implementing measure in each
Relevant Member State.

 

 

 

9

 

 

 



 

 

5. Certain Agreements of the Company. The Company agrees with the several
Purchasers that:

 

(a) The Company will advise the Representatives promptly of any proposal to
amend or supplement the Preliminary or Final Offering Circular and will not
effect such amendment or supplementation without the Representatives’ consent,
which consent shall not be unreasonably withheld or delayed. If, at any time
prior to the completion of the initial resale of the Offered Securities by the
Purchasers, there occurs an event or development as a result of which any
document included in the Preliminary or Final Offering Circular, the General
Disclosure Package or any Supplemental Marketing Material included or would
include an untrue statement of a material fact or omitted or would omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances prevailing at such time, not misleading, the Company
promptly will notify the Representatives of such event and promptly will
prepare, at its own expense, an amendment or supplement which will correct such
statement or omission. Neither the Representatives’ consent to, nor the
Purchasers’ delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 7.

 

(b) The Company will furnish to the Representatives copies of the Preliminary
Offering Circular, each other document comprising a part of the General
Disclosure Package, the Final Offering Circular, all amendments and supplements
to such documents and each item of Supplemental Marketing Material, in each case
as soon as available and in such quantities as the Representatives reasonably
request. At any time when the Company is not subject to Section 13 or 15(d) of
the Exchange Act, the Company will promptly furnish or cause to be furnished to
the Representatives (and, upon request, to each of the other Purchasers) and,
upon request of holders and prospective purchasers of the Offered Securities, to
such holders and purchasers, copies of the information required to be delivered
to holders and prospective purchasers of the Offered Securities pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto) in
order to permit compliance with Rule 144A in connection with resales by such
holders of the Offered Securities. The Company will pay the expenses of printing
and distributing to the Purchasers all such documents.

 

(c) The Company will arrange for the qualification of the Offered Securities for
sale and the determination of their eligibility for investment under the laws of
such jurisdictions in the United States and Canada as the Representatives
reasonably designate and will continue such qualifications in effect so long as
required for the initial resale of the Offered Securities by the Purchasers,
provided that the Company will not be required to qualify as a foreign
corporation or to file a general consent to service of process in any such state
or subject itself to taxation in respect of doing business.

 

(d) During the period of two years after the Closing Date, the Company will,
upon request, furnish to the Representatives, each of the other Purchasers and
any holder of Offered Securities a copy of the restrictions on transfer
applicable to the Offered Securities.

 

(e) During the period of two years after the Closing Date, the Company will not,
and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Offered Securities that have been
reacquired by any of them.

 

(f) During the shorter of (i) the period of two years after the Closing Date and
(ii) the period from the Closing Date until the date upon which the transfer
restrictions applicable to the Offered Securities shall no longer apply, the
Company will not be or become, an open-end investment company, unit investment
trust or face-amount certificate company that is or is required to be registered
under Section 8 of the Investment Company Act.

 

(g) The Company will pay all expenses incidental to the performance of its
obligations under this Agreement, the Mortgage and the Registration Rights
Agreement, including (i) the fees and expenses of the Trustee and its
professional advisers; (ii) all expenses in connection with the execution,
issue, authentication, packaging and initial delivery of the Offered Securities
and, as applicable, the Exchange Securities, the preparation and printing of
this Agreement, the Registration Rights Agreement, the Offered Securities, the
Mortgage, the Preliminary Offering Circular, any other documents comprising any
part of the General Disclosure Package, the Final Offering Circular, all
amendments and supplements thereto, each item of Supplemental Marketing Material
and any other document relating to the issuance, offer, sale and delivery of

 

 

10

 

 

 



 

the Offered Securities and as applicable, the Exchange Securities; (iii) the
cost of any advertising approved by the Company in connection with the issue of
the Offered Securities; (iv) any expenses (including reasonable fees and
disbursements of counsel for the Purchasers) incurred in connection with
qualification of the Offered Securities or the Exchange Securities for sale
under the laws of such jurisdictions in the United States and Canada as the
Representatives reasonably designate and the printing of memoranda relating
thereto; (v) any fees charged by investment rating agencies for the rating of
the Offered Securities or the Exchange Securities; and (vi) the expenses
incurred in distributing the Preliminary Offering Circular, any other documents
comprising any part of the General Disclosure Package, the Final Offering
Circular (including any amendments and supplements thereto) and any Supplemental
Marketing Material to the Purchasers.

 

(h) In connection with the offering, until the Representatives shall have
notified the Company and the other Purchasers of the completion of the initial
resale of the Offered Securities, neither the Company nor any of its affiliates
has or will, either alone or with one or more other persons, bid for or purchase
for any account in which it or any of its affiliates has a beneficial interest
any Offered Securities or attempt to induce any person to purchase any Offered
Securities; and neither it nor any of its affiliates will make bids or purchases
for the purpose of creating actual, or apparent, active trading in, or of
raising the price of, the Offered Securities.

 

(i) The Company will not offer, sell, contract to sell, pledge or otherwise
dispose of, directly or indirectly, or file with the Commission a registration
statement under the Securities Act relating to, debt securities issued or
guaranteed by the Company and having a maturity of more than one year from the
date of issue, or publicly disclose the intention to make any such offer, sale,
pledge, disposition or filing, without the prior written consent of the
Representatives for a period beginning at the date of this Agreement and ending
on the Closing Date. The Company will not at any time offer, sell, contract to
sell, pledge or otherwise dispose of, directly or indirectly, any securities
under circumstances where such offer, sale, pledge, contract or disposition
would cause the exemption afforded by Section 4(2) of the Securities Act or the
safe harbor of Regulation S thereunder to cease to be applicable to the offer
and sale of the Offered Securities.

 

6. Free Writing Communications. (a) The Company represents and agrees that,
unless it obtains the prior consent of the Representatives, and each Purchaser
represents and agrees that, unless it obtains the prior consent of the Company
and the Representatives, it has not made and will not make any offer relating to
the Offered Securities that would constitute an Issuer Free Writing
Communication.

 

(b) The Company consents to the use by a Purchaser of a Free Writing
Communication that (i) contains only (A) information describing the preliminary
terms of the Offered Securities or their offering or (B) information that
describes the final terms of the Offered Securities or their offering and that
is included in the Terms Communication or is included in or is subsequently
included in the Final Offering Circular or (ii) does not contain any material
information about the Company or its securities that was provided by or on
behalf of the Company, it being understood and agreed that any such Free Writing
Communication referred to in clause (i) or (ii) shall not be an Issuer Free
Writing Communication for purposes of this Agreement.

 

7. Conditions of the Obligations of the Purchasers.  The obligations of the
several Purchasers to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties on the part of the
Company herein, to the accuracy of the statements of officers of the Company
made pursuant to the provisions hereof, to the performance by the Company of its
obligations hereunder and to the following additional conditions precedent:

 

(a)    The Purchasers shall have received a letter, dated the date of this
Agreement, of Deloitte & Touche LLP confirming that they are an independent
registered public accounting firm within the meaning of the Securities Act and
the Rules and Regulations and to the effect that:

 

(i) in their opinion the financial statements examined by them and incorporated
by reference in the Preliminary Offering Circular comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act and the related published Rules and Regulations that would apply to the
Preliminary Offering Circular if it were a prospectus included in a registration
statement filed under the Securities Act;

 

 

 

11

 

 

 



 

 

(ii) they have performed the procedures specified by the standards of the Public
Company Accounting Oversight Board (United States) for a review of interim
financial information as described in PCAOB Interim Standard AU 722, Interim
Financial Information, on any unaudited financial statements incorporated by
reference in the Preliminary Offering Circular;

 

(iii) on the basis of the review referred to in clause (ii) above, a reading of
the latest available interim financial statements of the Company, inquiries of
officials of the Company who have responsibility for financial and accounting
matters and other specified procedures, nothing came to their attention that
caused them to believe that:

 

(A) any unaudited financial statements incorporated by reference in the
Preliminary Offering Circular do not comply as to form in all material respects
with the applicable accounting requirements of the Securities Act and the
related published Rules and Regulations or any material modifications should be
made to such unaudited financial statements for them to be in conformity with
accounting principles generally accepted in the United States of America;

 

(B) at the date of the latest available balance sheet read by such accountants,
or at a subsequent specified date not more than three business days prior to the
date of this Agreement, there was any change in the common stock or any increase
in long-term debt of the Company or any decrease in consolidated net current
assets or shareholders’ equity, as compared with amounts shown on the latest
balance sheet incorporated by reference in the Preliminary Offering Circular; or

 

(C) for the period from the closing date of the latest income statement
incorporated by reference in the Preliminary Offering Circular to the closing
date of the latest available income statement read by such accountants there
were any decreases, as compared with the corresponding period of the previous
year, in consolidated operating revenues, operating income, or net income;

 

except in all cases set forth in clauses (B) and (C) above for changes,
increases or decreases which the Preliminary Offering Circular disclose have
occurred or may occur or which are described in such letter; and

 

(iv) they have compared specified dollar amounts (or percentages derived from
such dollar amounts) and other financial information contained in the
Preliminary Offering Circular, each other document comprising any part of the
General Disclosure Package and each item of Supplemental Marketing Material
(other than any Supplemental Marketing Material that is an electronic road show)
and the Exchange Act Reports (to the extent that such dollar amounts,
percentages and other financial information are derived from the general
accounting records of the Company and its subsidiaries subject to the internal
controls of the Company’s accounting system or are derived directly from such
records by analysis or computation) with the results obtained from inquiries, a
reading of such general accounting records and other procedures specified in
such letter and have found such dollar amounts, percentages and other financial
information to be in agreement with such results, except as otherwise specified
in such letter.

 

(b)    Subsequent to the execution and delivery of this Agreement, there shall
not have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its subsidiaries taken as one
enterprise which, in the reasonable judgment of a majority in interest of the
Purchasers including the Representatives, is material and adverse and makes it
impractical or inadvisable to proceed with completion of the offering or the
sale of and payment for the Offered Securities; (ii) any downgrading in the
rating of any debt securities of the Company by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Securities Act), or any public announcement that any such organization has
under surveillance or review its rating of any debt securities of the Company
(other than an announcement with

 

 

12

 

 

 



 

positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating)or any announcement that the Company has been placed
on negative outlook; (iii) any change in U.S. or international financial,
political or economic conditions or currency exchange rates or exchange controls
as would, in the reasonable judgment of a majority in interest of the Purchasers
including the Representatives, be likely to prejudice materially the success of
the proposed issue, sale or distribution of the Offered Securities, whether in
the primary market or in respect of dealings in the secondary market, (iv) any
material suspension or material limitation of trading in securities generally on
the New York Stock Exchange, or any setting of minimum prices for trading on
such exchange, (v) any suspension of trading of any securities of the Company on
any exchange or in the over-the-counter market; (vi) any banking moratorium
declared by U.S. Federal or New York authorities; (vii) any major disruption of
settlements of securities or clearance services in the United States or (viii)
any attack on, outbreak or escalation of hostilities or act of terrorism
involving the United States, any declaration of war by Congress or any other
national or international calamity or emergency if, in the reasonable judgment
of a majority in interest of the Purchasers including the Representatives, the
effect of any such attack, outbreak, escalation, act, declaration, calamity or
emergency makes it impractical or inadvisable to proceed with completion of the
offering or sale of and payment for the Offered Securities.

 

(c)    The Purchasers shall have received an opinion, dated the Closing Date,
from:

 

(i)Leonard, Street & Deinard, Professional Association, counsel for the Company,
substantially in the form attached hereto as Schedule E.

 

(ii)Miggie E. Cramblit, Esq., Vice President, General Counsel and Corporate
Secretary of the Company, substantially in the form attached hereto as Schedule
F.

 

(iii)Wayne Harper, Esq., counsel in the legal department of the Company,
substantially in the form attached hereto as Schedule G.

 

(v)Browning, Kaleczyc, Berry & Hoven, P.C., Montana counsel to the Company,
substantially in the form attached hereto as Schedule H.

 

(d)    The Purchasers shall have received from Dewey & LeBoeuf LLP, counsel for
the Purchasers, such opinion, dated the Closing Date, with respect to the
incorporation of the Company, the validity of the Offered Securities, the Final
Offering Circular and the General Disclosure Package, the exemption from
registration for the offer and sale of the Offered Securities by the Company to
the several Purchasers and the resales by the several Purchasers as contemplated
hereby and other related matters as the Representatives may reasonably require,
and the Company shall have furnished to such counsel such documents as they
reasonably request for the purpose of enabling them to pass upon such matters.

 

(e)     The Purchasers shall have received a certificate, dated the Closing
Date, of the President, any Vice President or Treasurer and a principal
financial or accounting officer of the Company in which such officers, to the
best of their knowledge after reasonable investigation, shall certify, on behalf
of the Company, that the representations and warranties of the Company in this
Agreement are true and correct, that the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date, and that, subsequent to the date of
the most recent financial statements incorporated by reference in the
Preliminary and Final Offering Circular there has been no material adverse
change, nor any development or event involving a prospective material adverse
change, in the condition (financial or other), business, properties or results
of operations of the Company and its subsidiaries taken as a whole except as set
forth in the General Disclosure Package and the Final Offering Circular.

 

(f)     The Purchasers shall have received a letter, dated the Closing Date, of
Deloitte & Touche, LLP which meets the requirements of subsection (a) of this
Section, except that the specified date referred to in such subsection will be a
date not more than three days prior to the Closing Date for the purposes of this
subsection and that such letter will address the Final Offering Circular.

 

 

 

 

13

 

 

 



 

 

(g)     The Company shall have entered into the Registration Rights Agreement
and the Purchaser shall have received executed counterparts thereof.

 

The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. The Representatives may in their sole discretion waive on behalf of the
Purchasers compliance with any conditions to the obligations of the Purchasers
hereunder.

 

8. Indemnification and Contribution. (a) The Company will indemnify and hold
harmless each Purchaser, its partners, members, directors, officers and its
affiliates and each person, if any, who controls such Purchaser within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, to which such Purchaser may become subject,
under the Securities Act or the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing Communication or Supplemental Marketing Material or the Exchange Act
Reports, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
including any losses, claims, damages or liabilities arising out of or based
upon the Company’s failure to perform its obligations under Section 5(a) of this
Agreement, and will reimburse each Purchaser for any legal or other expenses
reasonably incurred by such Purchaser in connection with investigating or
defending any such loss, claim, damage, liability or action as such expenses are
incurred; provided, however, that the Company will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement in or omission
or alleged omission from any of such documents in reliance upon and in
conformity with written information furnished to the Company by any Purchaser
through the Representatives specifically for use therein, it being understood
and agreed that the only such information consists of the information described
as such in subsection (b) below.

 

(b) Each Purchaser will severally and not jointly indemnify and hold harmless
the Company, its affiliates, its directors and officers and each person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act,
against any losses, claims, damages or liabilities to which the Company may
become subject, under the Securities Act or the Exchange Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the Preliminary Offering Circular or
the Final Offering Circular, in each case as amended or supplemented, or any
Issuer Free Writing Communication or Supplemental Marketing Material, or arise
out of or are based upon the omission or the alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case to
the extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Purchaser
through the Representatives specifically for use therein, and will reimburse any
legal or other expenses reasonably incurred by the Company in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred, it being understood and agreed that the only such
information furnished by any Purchaser (other than information that may
separately be provided by WestLB AG, London Branch) consists of (i) the
following information in the Preliminary Offering Circular furnished on behalf
of each Purchaser: the fourth sentence of the second paragraph of text under the
caption “Risk Factors—Risks relating to the Bonds and the Offering – If an
active trading market does not develop for the bonds, you may not be able to
resell them at or above the price you paid for them, or at all,” the third
paragraph, the third and fourth sentences of the ninth paragraph and the
eleventh paragraph under the caption “Plan of Distribution” and (ii) the
following information in the Final Offering Circular furnished on behalf of each
Purchaser: the fourth sentence of the second paragraph of text under the caption
“Risk Factors—Risks relating to the Bonds and the Offering – If an active
trading market does not develop for the bonds, you may not be able to resell
them at or above the price you paid for them, or at all,” the third paragraph,
the third and fourth sentences of the ninth paragraph and the tenth paragraph
under the caption “Plan of Distribution” provided, however, that the Purchasers
shall not be liable for any losses, claims, damages or liabilities arising out
of or based upon the Company’s failure to perform its obligations under Section
5(a) of this Agreement.

 

(c) Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under subsection
(a) or (b) above, notify the indemnifying party of the commencement thereof; but
the failure to notify

 

 

 

14

 

 

 



 

the indemnifying party shall not relieve it from any liability that it may have
to an indemnified party otherwise than under subsection (a) or (b) above to the
extent it is not materially prejudiced as a result thereof. In case any such
action is brought against any indemnified party and it notifies the indemnifying
party of the commencement thereof, the indemnifying party will be entitled to
participate therein and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement (i)
includes an unconditional release of such indemnified party from all liability
on any claims that are the subject matter of such action and (ii) does not
include a statement as to or an admission of fault, culpability or failure to
act by or on behalf of any indemnified party.

 

(d) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Purchasers on the other from the offering of the Offered
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Purchasers on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company bear to the total discounts and commissions received by the
Purchasers from the Company under this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Purchasers
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), no Purchaser shall be required to contribute
any amount in excess of the amount by which the total price at which the Offered
Securities purchased by it were resold exceeds the amount of any damages which
such Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. The Purchasers’
obligations in this subsection (d) to contribute are several in proportion to
their respective purchase obligations and not joint.

 

(e) The obligations of the Company under this Section shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Purchaser
within the meaning of the Securities Act or the Exchange Act; and the
obligations of the Purchasers under this Section shall be in addition to any
liability which the respective Purchasers may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act.

 

9. Default of Purchasers. If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder and the aggregate principal
amount of Offered Securities that such defaulting Purchaser or Purchasers agreed
but failed to purchase does not exceed 10% of the total principal amount of
Offered Securities, the Representatives may make arrangements satisfactory to
the Company for the purchase of such Offered Securities by other persons,
including any of the Purchasers, but if no such arrangements are made by the
Closing Date, the non-defaulting Purchasers shall be obligated severally, in
proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Purchasers agreed but failed to purchase. If any
Purchaser or Purchasers so default and the aggregate principal amount of Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the total principal amount of Offered Securities and arrangements satisfactory
to the Representatives

 

 

 

15

 

 

 



 

and the Company for the purchase of such Offered Securities by other persons are
not made within 36 hours after such default, this Agreement will terminate
without liability on the part of any non-defaulting Purchaser or the Company,
except as provided in Section 10. As used in this Agreement, the term
“Purchaser” includes any person substituted for a Purchaser under this Section.
Nothing herein will relieve a defaulting Purchaser from liability for its
default.

 

10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the several Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation, or statement as to the results thereof, made by or on behalf
of any Purchaser, the Company or any of their respective representatives,
officers or directors or any controlling person, and will survive delivery of
and payment for the Offered Securities. If this Agreement is terminated pursuant
to Section 9 or if for any reason the purchase of the Offered Securities by the
Purchasers is not consummated, the Company shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Company and the Purchasers pursuant to Section 8 shall remain
in effect. If the purchase of the Offered Securities by the Purchasers is not
consummated for any reason other than solely because of the termination of this
Agreement pursuant to Section 9 or the occurrence of any event specified in
clause (iii), (iv), (vi), (vii) or (viii) of Section 7(b), the Company will
reimburse the Purchasers for all out-of-pocket expenses (including fees and
disbursements of counsel) reasonably incurred by them in connection with the
offering of the Offered Securities.

 

11. Notices. All communications hereunder will be in writing and, if sent to the
Purchasers will be mailed, delivered or sent by facsimile and confirmed to the
Purchasers, c/o Banc of America Securities LLC, One Bryant Park, NY1-100-18-03,
New York, New York 10036, Attention: High Grade Transaction Management/Legal
(fax: 646-855-5958) and J.P. Morgan Securities Inc., 270 Park Avenue, New York,
New York 10017, Attention: Investment Grade Syndicate Desk (fax: 212-834-6081);
or, if sent to the Company, will be mailed, delivered or sent by facsimile and
confirmed to it at 3010 W. 69th Street, Sioux Falls, S.D. 57108, Attention:
Timothy P. Olson (fax: 605-978-2910), with a copy to Leonard, Street and
Deinard, 150 South Fifth Street, Suite 2300, Minneapolis, MN 55402, Attention:
Tammie S. Ptacek (fax: 612-335-1657); provided, however, that any notice to a
Purchaser pursuant to Section 8 will be mailed, delivered or sent by facsimile
and confirmed to such Purchaser.

 

12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the controlling persons
referred to in Section 8, and no other person will have any right or obligation
hereunder, except that holders of Offered Securities shall be entitled to
enforce the agreements for their benefit contained in the second and third
sentences of Section 5(b) hereof against the Company as if such holders were
parties thereto.

 

13. Representation of Purchasers. You will act for the several Purchasers in
connection with this purchase, and any action under this Agreement taken by you
jointly will be binding upon all the Purchasers.

 

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

 

15. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

 

(a) the Representatives have been retained solely to act as initial purchasers
in connection with the initial purchase, offering and resale of the Offered
Securities and that no fiduciary, advisory or agency relationship between the
Company and the Representatives has been created in respect of any of the
transactions contemplated by this Agreement or the Preliminary or Final Offering
Circular, irrespective of whether the Representatives have advised or are
advising the Company on other matters;

 

(b) the purchase price of the Offered Securities set forth in this Agreement was
established by the Company following discussions and arms-length negotiations
with the Representatives and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;

 

(c) the Company has been advised that the Representatives and their affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Company and that the Representatives

 

 

 

16

 

 

 



 

have no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; and

 

(d) the Company waives, to the fullest extent permitted by law, any claims it
may have against the Representatives for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Representatives shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary claim or to any person asserting a fiduciary claim on behalf of or in
right of the Company, including stockholders, employees or creditors of the
Company.

 

16. Applicable Law.This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.

 

The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

 



 

 

17

 

 

 

 

                If the foregoing is in accordance with the Purchasers’
understanding of our agreement, kindly sign and return to us one of the
counterparts hereof, whereupon it will become a binding agreement between the
Company and the several Purchasers in accordance with its terms.

 

 

Very truly yours,

NORTHWESTERN CORPORATION

By../s/ Paul J. Evans........................................................

      Title: Treasurer

 

 

 

 

 

The foregoing Purchase Agreement

     is hereby confirmed and accepted

     as of the date first above written.

 

BANC OF AMERICA SECURITIES LLC

J.P. MORGAN SECURITIES INC.

 

     Acting on behalf of themselves

     and as the Representatives of

     the several Purchasers

 

 

By: BANC OF AMERICA SECURITIES LLC

 

By../s/ Peter J. Carbone............

Title: Vice President

 

By: J.P. MORGAN SECURITIES INC.

 

By... /s/ Robert Bottamedi........

Title: Vice President

 

 

 

 





--------------------------------------------------------------------------------



 

SCHEDULE A

I. Purchase Price

The purchase price to be paid by the Purchasers for the Offered Securities shall
be as follows:

Price to Public

Purchasers’ Discount

Purchasers’ Purchase Price

99.933%

0.650%

99.283%

 

 

II. Principal Amount to be Purchased


               Purchaser

Principal Amount of Offered Securities

Banc of America Securities LLC

$93,750,000

J.P. Morgan Securities Inc.

93,750,000

KeyBanc Capital Markets Inc.

18,750,000

Wedbush Morgan Securities Inc.

18,750,000

Scotia Capital (USA) Inc.

12,500,000

WestLB AG, London Branch

12,500,000

               Total

$250,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------





 

 

SCHEDULE B

NorthWestern Investments, LLC

Blue Dot Capital, LLC

Blue Dot Services, LLC

Clark Fork and Blackfoot, L.L.C.

NorthWestern Services, LLC

Montana Generation, LLC

Colstrip Lease Holdings, LLC

Canadian-Montana Pipeline Corporation

Risk Partners Assurance, Ltd.

Mountain States Transmission Intertie, LLC

 





--------------------------------------------------------------------------------



 

SCHEDULE C

Issuer Free Writing Communications

 

Terms Communication dated March 23, 2009, and attached hereto as Schedule D.

 





--------------------------------------------------------------------------------



 

SCHEDULE D

NorthWestern Corporation

Terms Communication

Dated: March 23, 2009

$250,000,000 6.34% First Mortgage Bonds due 2019

 

Issuer:

NorthWestern Corporation

Security:

First Mortgage Bonds

Type:

144A (with Registration Rights)

Ratings (Moody’s/S&P/Fitch):

Baa1 (Positive)/A- (Stable)/BBB+ (Stable)

Trade Date:

March 23, 2009

Settlement Date:

March 26, 2009

Maturity Date:

April 1, 2019

Benchmark Treasury:

2.750% UST due February 15, 2019

Benchmark Treasury Yield:

2.649%

Reoffer Spread to Benchmark:

+370 bps

Reoffer Yield:

6.349%

Coupon:

6.34%

Price:

99.933%

Redemption Provisions:

Make whole call T+50 bps

Coupon Payment Dates:

Semi-annually on April 1 and October 1, beginning October 1, 2009

CUSIP:

668074 AS 6 (144A)

U66630 AE 1 (Reg S)

Joint-Bookrunning Managers:

Banc of America Securities LLC

J.P. Morgan Securities Inc.

Senior Co-Managers:

KeyBanc Capital Markets Inc.

Wedbush Morgan Securities Inc.

Co-Managers:

Scotia Capital (USA) Inc.

WestLB AG, London Branch

 

*Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at anytime.

 

 





--------------------------------------------------------------------------------



 

SCHEDULE E

Opinion of Leonard, Street and Deinard

(Covering New York, Delaware General Corporation and Federal laws)

1.    The Company is a validly existing corporation in good standing under the
laws of the State of Delaware and has the corporate power and authority to own
its properties and to transact the business in which it is engaged.

2.   The Company has the corporate power and authority to execute and deliver
(or to assume), and to perform its obligations under, each of the Registration
Rights Agreement, the Purchase Agreement, the Offered Securities and the
Mortgage (collectively, the “Transaction Documents”) and has taken or caused to
be taken all necessary corporate action to authorize the execution and delivery
(or the assumption) and performance by it of each of the Transaction Documents.

3.    Each of the Transaction Documents has been duly executed and delivered by
the Company (other than the Mortgage (excluding the Supplemental Indenture) and
the first twenty-six indentures supplemental thereto.

4.    Each of the Transaction Documents constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

5.   The Offered Securities have been duly and validly issued under the
Mortgage, will be “Outstanding” under and as defined in the Mortgage and will be
entitled to the benefit and security of the Mortgage equally and ratably with
all other bonds outstanding under the Mortgage.

6.    The execution and delivery (or the assumption) of the Transaction
Documents by the Company, and the performance by it of its obligations
thereunder, do not (i) violate (a) the Delaware General Corporation Law, or
(b) Federal or New York State law or regulation, or (ii) violate any order or
decree of any Federal or New York State court or governmental instrumentality
applicable to the Company and of which such counsel has knowledge, or (iii)
conflict with, or result in a breach of, constitute a default under, or result
in the creation or imposition of any Lien upon any of the property of the
Company pursuant to any material agreement of the Company identified on Schedule
A to such opinion, except as would not cause or result in a Material Adverse
Effect or (v) violate any provision of the certificate of incorporation or
bylaws of the Company.

7.   No consent, approval, authorization or order of, or filing with, any
federal governmental agency or body or any court is required pursuant to any
law, rule or regulation or, to such counsel’s knowledge, pursuant to any order,
judgment, decree, agreement or other instrument to authorize, or is otherwise
required in connection with, the execution and delivery (or, if applicable,
assumption) and performance of the Transaction Documents by the Company,
including, without limitation, the issuance by the Company of the Offered
Securities, upon the terms and subject to the conditions provided in the
Transaction Documents (collectively, the “Issuance of Bonds”), except (a) such
as may be required under or by (i) the Securities Act and (ii) the Trust
Indenture Act, with respect to the Registration Rights Agreement and the
transactions contemplated thereunder, (b) the approval of the Issuance of Bonds
by the Federal Energy Regulatory Commission (“FERC”), which approval is
contained in FERC’s letter order dated March 18, 2009 and which letter order is
in full force and effect; and the Issuance of Bonds is in conformity with the
terms of such letter order (including, without limitation, the aggregate amounts
of securities authorized to be issued thereby).

8.    The Company is not, and after giving effect to the application of the
proceeds of the Offered Securities, will not be (solely as a result of such
application), an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

9.    It is not necessary, in connection with the issuance and sale of the
Offered Securities in accordance with the Purchase Agreement and in connection
with the issuance and delivery to the Trustee of the Offered Securities under
the circumstances contemplated by the Indenture to register the Offered
Securities under the Securities Act of 1933, as amended, or to qualify any
indenture in respect thereof under the Trust Indenture Act of 1939, as amended.

10.   No filings with any governmental authority or body are required in the
state of Delaware in order to perfect the lien of the Mortgage upon any real
property of the Company described in the Mortgage as subject to the lien
thereof.

11.  Each of the Transaction Documents conforms to the description thereof
contained in the General Disclosure Package and the Final Offering Circular.

12.  The execution, delivery and performance of the Mortgage, the Registration
Rights Agreement and the Purchase Agreement and the issuance and sale of the
Offered Securities and compliance with the terms thereof will not result in a
breach or violation of any of the terms and provisions of, or constitute a
default or result in the creation or imposition of any Lien (other than the
Liens of the Mortgage) upon any property or assets of the Company under, (i) any
statute, any rule, regulation or order of any governmental agency or body or any
court having jurisdiction over the Company or any subsidiary of the Company or
any of their properties that in such counsel’s experience customarily applies to
transactions of the type contemplated by this Agreement, the Mortgage, the
Registration Rights Agreement and the Offered Securities, (ii) any agreement or
instrument known to such counsel to which the Company or any such subsidiary is
a party or by which the Company or any such subsidiary is bound or to which any
of the properties of the Company or any such subsidiary is subject, or (iii) the
certificate of incorporation or by-laws of the Company or any such subsidiary,
except, in the cases of clauses (i) and (ii) above, for any such breach,
violation, or default that would not result in a Material Adverse Effect.

13.  The FERC has issued appropriate authorization with respect to the issuance
of the Offered Securities in accordance with the Mortgage; to such counsel’s
knowledge, after due inquiry, such authorizations are in full force and effect
and the issuance of the Offered Securities is in conformity with the terms of
such authorizations and no other consent, approval, authorization or order of,
or filing with, any governmental agency or body or any court is required for the
consummation by the Company of the transactions contemplated by this Agreement
and the Registration Rights Agreement in connection with the issuance or sale of
the Offered Securities, except the authorization of the Montana Public Service
Commission, except such as may be required under state securities laws and
except for the order of the Commission declaring the Exchange Offer Registration
Statement or the Shelf Registration Statement effective.

14.  The statements made in the General Disclosure Package and the Final
Offering Circular under the caption "Material U.S. Federal Tax Considerations,"
insofar as they purport to constitute summaries of matters of U.S. federal tax
or legal conclusions with respect thereto, are accurate and complete in all
material respects and fairly present all materal tax consequences to an investor
in the Offered Securities.

Based upon such counsel’s participation in conferences and review of documents
pursuant to such counsel’s engagement by the Company, such counsel has no reason
to believe that the Final Offering Circular, or any amendment or supplement
thereto, or any Exchange Act Report, as of the date hereof and as of the Closing
Date, contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading; such counsel has no reason to believe that the General
Disclosure Package, as of the Applicable Time and as of the Closing Date,
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading; the descriptions in the Final Offering Circular and the
Exchange Act Reports of statutes, legal and governmental proceedings and
contracts and other documents are accurate and fairly present the information
required to be shown; it being understood that such counsel expresses no opinion
as to (i) the financial statements or other financial data contained in the
General Disclosure Package, the Final Offering Circular and the Exchange Act
Reports, or (ii) the information in the Preliminary and Final Offering Circular
identified in Section 8(b) of the Purchase Agreement as having been furnished on
behalf of each Purchaser.

 

2

 





--------------------------------------------------------------------------------



 

SCHEDULE F

Opinion of Miggie E. Cramblit, Esq.

1.   The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware, has all requisite
corporate power and authority (a) to execute, deliver (or assume) and perform
its obligations under the Registration Rights Agreement, the Purchase Agreement,
the Mortgage and the Offered Securities (collectively, the “Transaction
Documents”), and (b) to own and encumber its assets and conduct its business as
described in the General Disclosure Package, the Final Offering Circular and the
Exchange Act Reports. The Company is duly qualified to transact business, and is
in good standing as a foreign corporation, in the States of Montana, Wyoming,
South Dakota, Nebraska, North Dakota and Iowa.

2.   There are no “significant subsidiaries” (as the term “significant
subsidiary” is defined in Rule 1-02 of Regulation S-X promulgated by the
Securities and Exchange Commission) of the Company as of the date of such
opinion.

3.    The authorized, issued and outstanding capital stock of the Company is as
set forth in the Final Offering Circular in the column entitled “Actual” under
the caption “Capitalization” (except for subsequent issuances, if any, pursuant
to reservations, agreements or employee benefit plans referred to in the Final
Offering Circular).

4.    Each of the Transaction Documents has been duly authorized by all
necessary corporate action on the part of, and duly executed and delivered (or
assumed), by, the Company. The Offered Securities have been duly and validly
authorized and issued.

5.   The Registration Rights Agreement and this Agreement constitute the valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their terms, subject to: (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally, including without limitation fraudulent transfer or
conveyance laws; (ii) the effect of public policy considerations or court
decisions which may limit rights to obtain indemnification or contribution; and
(iii) the effect of general principles of equity (including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealings and the
availability of equitable remedies, including, without limitation, specific
performance and equitable relief), regardless of whether enforceability is
considered in a proceeding in equity or at law.

6.    The execution and delivery (or the assumption) by the Company of the
Transaction Documents, and the performance by the Company of its obligations
thereunder, do not: (i)  violate any of the terms, conditions or provisions of
the Certificate of Incorporation or bylaws of the Company, as in effect as of
the Closing Date; (ii)  violate any of the terms, conditions or provisions of
any order, writ, judgment, decree or award of any court or administrative decree
binding on or affecting the Company; (iii) result in a breach of, constitute a
default under, require the termination of, or the approval or consent of any
Person under, any material agreement to which the Company is a party or by which
the Company or any of its properties is bound, which breach, default or
termination, or the failure to obtain such approval or consent, could reasonably
be expected to have a Material Adverse Effect; or (iv) to such counsel’s
knowledge, result in or require the creation or imposition of any Lien
whatsoever upon or with respect to any of the properties or assets of the
Company (other than the Lien of the Mortgage).

7.    To such counsel’s knowledge, other than as disclosed in the General
Disclosure Package and the Final Offering Circular, (i) there are no material
judgments outstanding against the Company, and (ii) there is no action, suit,
proceeding, governmental investigation or arbitration, at law or in equity or
before any Governmental Authority, pending or overtly threatened against the
Company or any of its properties, which could reasonably be expected to have a
Material Adverse Effect, or which purports to affect the legality, validity or
enforceability of the Transaction Documents or which prevents, enjoins or
prohibits, or seeks to prevent, enjoin or prohibit, the execution or enforcement
of the Transaction Documents or the consummation of the transactions
contemplated by the Transaction Documents.

8.   The Company is not subject to regulation as a utility company under any
statute or regulation of the State of South Dakota or the State of Nebraska such
that its ability to incur indebtedness or to consummate the transactions
contemplated by the Transaction Documents is limited. The Company is not subject
to regulation as a utility company in any states other than Montana, South
Dakota and Nebraska (and the Company is not subject to such regulation in the
States of Iowa, North Dakota and Delaware).

9.    The Federal Energy Regulatory Commission (FERC) has issued appropriate
authorization with respect to the issuance and sale of the Offered Securities in
accordance with this Agreement; the Montana Public Service Commission (MPSC) has
issued appropriate authorization with respect to the issuance and delivery of
the Offered Securities in accordance with the Mortgage and this Agreement; to
such counsel’s knowledge, after due inquiry, such authorizations are in full
force and effect and the issuance of the Offered Securities is in conformity
with the terms of such authorizations and no other consent, approval,
authorization or order of, or filing with, any governmental agency or body or
any court is required for the execution, delivery or consummation of the
transactions contemplated by the Transaction Documents, except (i) in the case
of any thereof related to the operation by the Company of its properties or the
filing or recording of documents or instruments in respect of the Liens created
or purported to be created thereunder, which will be made in the ordinary course
of the Company’s business, (ii) those which the failure to obtain would not have
a Material Adverse Effect, or (iii) such as may be required under state
securities laws and except for the order of the Commission declaring the
Exchange Offer Registration Statement or the Shelf Registration Statement
effective and except for the filing of a notice of sale on Form D as required by
Rule 503 of Regulation D of the Securities Act. With respect to the opinions
related to approval by the FERC, such counsel shall be entitled to rely on the
opinion of even date herewith of Leonard, Street and Deinard Professional
Association, and with respect to the opinions related to approval by the MPSC,
such counsel shall be entitled to rely on the opinion of even date herewith of
Browning, Kaleczyc, Berry & Hoven, P.C.

10.  Neither the Company nor any of its subsidiaries is in violation of its
respective charter or by-laws or in default in the performance of any
obligation, agreement, covenant or condition contained in any indenture, loan
agreement, mortgage, lease or other agreement or instrument that is material to
the Company and its subsidiaries, taken as a whole, to which the Company or any
of its subsidiaries is a party or by which the Company or any of its
subsidiaries or their respective property is bound.

11.  To such counsel’s knowledge, there are no contracts or agreements between
the Company and any person granting such person the right to require the Company
to file a registration statement under the Securities Act with respect to any
securities of the Company or to require the Company to include such securities
with the Exchange Securities registered pursuant to any Exchange Offer
Registration Statement as required pursuant to the Registration Rights
Agreement.

12.  To such counsel’s knowledge, there are no material franchises, contracts,
indentures, mortgages, loan agreements, notes, leases or other instruments
required to be described or filed as an exhibit to the Company’s Exchange Act
Reports other than those described or referred to therein or filed or
incorporated by reference as exhibits thereto.

Such counsel has no reason to believe that the Final Offering Circular, or any
amendment or supplement thereto, or any Exchange Act Report, as of the date
hereof and as of the Closing Date, contained any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary to make the statements therein not misleading; such counsel has no
reason to believe that the General Disclosure Package, as of the Applicable Time
and as of the Closing Date, contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; the descriptions in the Final
Offering Circular and the Exchange Act Reports of statutes, legal and
governmental proceedings and contracts and other documents are accurate and
fairly describe such statutes, legal and governmental proceedings and contracts;
it being understood that such counsel need express no opinion as to (i) the
financial statements or other financial data contained in the General Disclosure
Package, the Final Offering Circular and the Exchange Act Reports or (ii) the
information in the Preliminary and Final Offering Circular identified in Section
8(b) of the Purchase Agreement as having been furnished on behalf of each
Purchaser.

 

2

 





--------------------------------------------------------------------------------



 

SCHEDULE G

Opinion of

Wayne Harper, Esq.

i.              The Company has valid and subsisting franchise rights, licenses,
permits, and other authorizations, free from any restrictions or conditions
which are unusual or unduly burdensome, sufficient for the ownership of its
properties and the conduct of its utility business in the States of Montana and
Wyoming;

ii.            The Mortgage has been duly authorized, executed and delivered
(and/or duly assumed) by the Company (or its predecessors) and (assuming due
authorization, execution and delivery by the Trustees (or their predecessors)),
is a valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except as the same may be limited by (a) the laws
of the jurisdictions in which the physical properties covered thereby are
located affecting the remedies for the enforcement of the security provided
therein (which laws do not, in the opinion of such counsel, make inadequate the
remedies necessary for the realization of the benefits of such security) and (b)
applicable bankruptcy, reorganization or similar laws affecting creditors’
rights generally;

iii.           The Mortgage, excluding the Supplemental Indenture (but including
any necessary related financing statements), has been filed and recorded
wherever and to the extent necessary to perfect the lien thereof upon the
properties now owned by the Company in the States of Montana and Wyoming and
intended to be subject thereto; all fees or taxes in connection therewith have
been paid and no other filing or recordation is presently necessary in order to
perfect the lien of the Mortgage on such properties; (b) the Mortgage, excluding
the Supplemental Indenture, now constitutes, and the Mortgage, when the
Supplemental Indenture shall have been duly filed for recording and is recorded,
will continue to constitute, a legally valid and directly enforceable first
mortgage lien (subject only to the matters described in (v) below and the
exception set forth in (ii) above) for the equal and proportionate security of
the Offered Securities and of the first mortgage bonds of other series
heretofore issued and hereafter to be issued under the Mortgage, upon the
mortgaged properties specifically described therein as subject to the lien
thereof (excluding all properties heretofore disposed of in accordance with the
terms thereof or expressly excepted therefrom) and such mortgaged properties,
other than said excluded and excepted properties, comprise and constitute
substantially all of the utility property of the Company in the States of
Montana and Wyoming; and (c) the after-acquired property clause in the Mortgage
subjects to the lien of the Mortgage all after-acquired utility property of the
Company in the States of Montana and Wyoming (except such thereof as is
expressly excepted from the lien of the Mortgage);

iv.            The Supplemental Indenture has not yet been filed or recorded,
but no such filing and recording is necessary to perfect the lien of the
Mortgage upon the properties now owned by the Company in the States of Montana
and Wyoming and intended to be subject thereto or to extend such lien for the
benefit of the Offered Securities; (b) no re-recording or refiling of the
Mortgage or any other instruments or documents (except for periodic filings
which extend the effectiveness of financing statements) is required to preserve
and protect the lien of the Mortgage; and (c) under the present law of the
States of Montana and Wyoming, no further supplemental indentures or other
instruments or documents are required to be executed, filed and/or recorded to
extend the lien of the Mortgage to after-acquired property; however, the Company
is required by the terms of the Mortgage to promptly record and file the
Supplemental Indenture;

v.             The Company has good and marketable fee simple title to all of
the real properties, and good and marketable title to all other properties,
located in the States of Montana and Wyoming owned by it, subject only to the
lien of the Mortgage and such other Excepted Encumbrances and Permitted
Encumbrances (each as defined in the Mortgage), and such other liens,
encumbrances, defects and irregularities which are customarily found with
respect to properties of like size and character and which, in the opinion of
such counsel, do not materially impair the use of the property affected thereby
in the operation of the utility business of the Company in the States of Montana
and Wyoming; and the properties in the States of Montana and Wyoming held under
leases by the Company are held under valid and enforceable leases subject only
to such exceptions as do not materially interfere with the conduct of the
utility business of the Company in the States of Montana and Wyoming.

 





--------------------------------------------------------------------------------



 

SCHEDULE H

Opinion of

BROWNING, KALECZYC, BERRY & HOVEN, P.C.,

Montana counsel to the Company

1.             The execution and delivery of this Agreement, the Registration
Rights Agreement, the Offered Securities and the Mortgage (the “Transaction
Documents”) by the Company, and the performance by it of its obligations
thereunder do not violate any Montana law or regulation, or violate any order or
decree of any Montana State court or governmental instrumentality applicable to
the Company and of which such counsel has knowledge.

2.             No consent, approval or authorization of, or filing with, any
Montana State governmental or public body or authority is required to authorize,
or is otherwise required in connection with, the execution, delivery and
performance of the Transaction Documents by the Company, including, without
limitation, the incurrence of indebtedness or the issuance of first mortgage
bonds covering Montana property as contemplated by the Transaction Documents,
except for the approval of the Montana Public Service Commission (“MPSC”), which
approval has been duly and validly obtained and is subject to the terms and
conditions stated in such order; it being understood that such counsel need not
express any opinion as to any consents or approvals required to be obtained or
other action required to be taken under the securities or Blue Sky laws of the
State of Montana or any other jurisdiction.

3.             The issuance of the Offered Securities pursuant to and in
accordance with the Transaction Documents, including the Supplemental Indenture,
conforms with the MPSC Order.

 

 

 

 

 